Citation Nr: 1550431	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error in the November 8, 2001 rating decision that granted a total disability rating based on loss of use of both feet, ancillary special monthly compensation at the "L" level and Chapter 35 eligibility based on permanent and total disability.  

2.  Whether there was clear and unmistakable error in the June 24, 2004 rating decisions that continued a total disability rating based on loss of use of both feet. 

3.  Whether there was clear and unmistakable error in the January 20, 2009 rating decisions that temporarily restored entitlement to a total disability compensation for loss of use of both feet from September 1, 2007 to April 1, 2009.  





REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2015, the Veteran was afforded his requested Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  




FINDINGS OF FACT

1.  The RO issued a November 2001 rating decision awarding service connection for loss of use of both feet with a 100 percent evaluation effective October 17, 2001.  The Veteran did not appeal this determination nor did he submit any additional evidence pertaining to the claim within one year following the decision.  The decision therefore became final based on the evidence then of record.  

2.  The November 2001 rating decision awarding service connection for loss of use of both feet with a 100 percent evaluation effective October 17, 2001, was consistent with the evidence then of record and the law in effect at that time.  

3.  To the extent that there was an error in the November 2001 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not undebatable that a different result would have ensued.  

4.  The RO issued a June 2004 rating decision that continued a 100 percent evaluation for loss of use of both feet.  The Veteran did not appeal this determination nor did he submit any additional evidence pertaining to the claim within one year following the decision.  The decision therefore became final based on the evidence then of record.  

5.  The June 2004 rating decision that continued a 100 percent evaluation for loss of use of both feet was consistent with the evidence then of record and the law in effect at that time.  

6.  To the extent that there was an error in the June 2004 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not undebatable that a different result would have ensued.  

7.  The RO issued a January 2009 rating decision that temporarily restored entitlement to a total disability compensation for loss of use of both feet.  The Veteran did not appeal this determination nor did he submit any additional evidence pertaining to the claim within one year following the decision.  The decision therefore became final based on the evidence then of record.  

8.  The January 2009 rating decision that temporarily restored entitlement to a total disability compensation for loss of use of both feet was consistent with the evidence then of record and the law in effect at that time.  


CONCLUSIONS OF LAW

1. The November 2001 rating decision awarding service connection for loss of use of both feet with a 100 percent evaluation effective October 17, 2001, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2. The June 2004 rating decision that continued a 100 percent evaluation for loss of use of both feet was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. § 3.105  (2015).

3. The January 2009 rating decision that temporarily restored entitlement to a total disability compensation for loss of use of both feet was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. § 3.105  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  Clear and Unmistakable Error 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  

Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  Additionally, the fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 


A.  Procedural History

By way of procedural background, the Veteran submitted his original claim for service connection in January 1972.  By a February 1973 rating decision, the RO granted service connection for a right foot condition with a 10 percent evaluation effective January 9, 1972- the date following his separation from active duty.  

In May 1997, the Veteran filed informal claim for an increased rating for his service-connected right foot condition as well as service connection for the left foot.  In an April 1999, the RO granted an increased rating for the right foot with a 20 percent evaluation and service connection for the left ankle with a 10 percent evaluation both effective May 14, 1997- the date of receipt of his claim. 

In a November 1999 rating decision, the RO granted a separate 10 percent evaluation for traumatic amputation of the right great toe, effective January 9, 1972; as well as an earlier effective date for the right ankle disability to January 9, 1972; and an increased rating for the left ankle with a 20 percent evaluation effective May 14, 1997.  

In March 2000, the Veteran filed an informal claim for a temporary total disability rating based on his left ankle surgery.  The Veteran also sought an earlier effective date for his service-connected left ankle to date back to January 9, 1972.  

In an April 2010 rating decision, the RO granted a temporary total evaluation based on treatment for his service-connected left ankle requiring convalescence from March 23, 2000 to June 30, 2000.  In a July 2000 rating decision, the RO extended the temporary total rating for the period from March 23, 2000 to October 1, 2000.  In a September 2000 rating decision, the RO extended the temporary total rating for the period from March 23, 2000 to April 1, 20001. 

Meanwhile, in an October 2000 rating decision, the Board denied the claim for an increased rating in excess of 20 percent for limitation of motion of the right ankle.  The Veteran appealed the Board's October 2000 decision to the United States of the Appeals for Veterans Claims (Court).  In an April 2001 memorandum decision, the Court reversed that part of the Board's decision that denied entitlement to an increased rating in in excess of 20 percent for limitation of motion of the right ankle.  

In a November 2001 rating decision, the RO granted service connection for loss of use of both feet with a 100 percent evaluation effective October 17, 2001.  In June 2003, the Board remanded the claim for entitlement to an increased rating in in excess of 20 percent for limitation of motion of the right ankle additional development.  

In a June 2004 rating decision, the RO continued a 100 percent evaluation for loss of use of both feet.  

An April 2007 rating decision proposed a decrease evaluation for the Veteran's loss of use for both feet to a 60 percent combined disability (previously rated as residuals of right and left ankle surgeries (DC 5010-5271), deep vein thrombosis, right and left legs (DC 7121), and traumatic amputation of the right great toe (DC 5171-7804)).  

However, in a January 2009 rating decision, the RO granted a temporarily restored entitlement to a total disability compensation for loss of use of both feet was consistent with the evidence then of record and the law in effect at that time.  

In an April 2009 rating decision, the RO found that there was clear and unmistakable error in the November 20001, June 2004, and January 2009 rating decision that granted, continued or restored a 100 percent total evaluation for loss of use of both feet.  The Veteran filed a Notice of Disagreement (NOD) in June 2009.  The RO issued a Statement of the Case (SOC) in May 2011.  In October 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.




B. CUE in November 2001 Rating Decision

In reviewing all of the evidence of record, the Board can find no clear and unmistakable error of fact or law in the RO's November 2001 rating decision with respect the rating assigning a service connection for loss of use of both feet with an evaluation of 100 percent effective October 17, 2001.  

The evidence before the RO in June 2001 was duly considered in the rating decision.  The evidence which was on file and considered at the time included outpatient treatment reports from the Puget Sound Health Care System dated through October 2001 and an October 2001 medical opinion from Dr. B.Y.  

A September 2000 treatment record continued to show persistent complaints of edema, weakness in the lower left leg and intermitted swelling since his surgery.  An October 2000 pre-operative report indicated that the Veteran has developed post-operative deep vein thrombosis in the left leg and will undergo surgical stabilization of the left ankle with peroneus longus tendon graft and screw with washer fixation.

An October 2000 operative procedure note indicated that during the ankle stabilization procedure, a bone drill bit broke off.  A post-operative X-ray revealed that a 2.5 centimeter long drill bit portion was extending on the posterior aspect of the talus abutting against the Achilles tendon.  The Veteran was scheduled for a removal on October 23, 2000.  A November 2000 podiatry report noted that the veteran started having severe amounts of pain in the right knee following his surgery and a vascular duplex study revealed findings of deep vein thrombosis.  A physical examination of the right leg revealed that it was extremely tender with visible swelling in the right calf and foot.  

An October 2001 private medical opinion from Dr. B.Y. explained that the Veteran underwent left ankle surgery in March 2000 and right ankle surgery in October 2000.  Following both surgeries, he sustained long term postoperative complications that include bilateral deep vein thrombosis with postphlebitic syndrome of both the lower leg and right ankle pain scar with entrapped nerves.  The Veteran's physician stated that he will additional months of temporary 100 percent disability or undergo evaluation for permanent disability.  He also stated that the Veteran will require another surgery and physical therapy to regain strength and reduce swelling in this lower legs, ankle and feet.  The Veteran was unable to return to his usual occupation as a landscaper due to long term postoperative complications.  The Veteran's physician concluded that he supports the Veteran's request for a temporary total evaluation for at least six months after his upcoming right ankle nerve surgery.  

Initially, a November 2001 rating decision discontinued the 20 percent evaluation for left ankle surgery; 100 percent evaluation for residuals of right ankle surgery effective October 17, 2001; 20 percent evaluation for deep vein thrombosis of the right and left leg effective October 16, 2001; and 10 percent evaluation for traumatic amputation of the right great toe at the metatarsal-phalangeal joint effective January 16, 2001.  Instead, the RO granted service connection for loss of use of both feet with an evaluation of 100 percent effective October 17, 2001.  The RO relied on an October 2001 letter from the Veteran's treating physician noting evidence of loss of strength, chronic swelling, disuse atrophy, postphlebitic syndrome and painful scar with sural nerve entrapment.  Based on these findings, the RO found that a permanent 100 percent evaluation was merited.  

As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  The award of loss of use of both feet with an evaluation of 100 percent effective October 17, 2001 was correct given the evidence at that time.  The award was factually supportable by the record at that time.  It is apparent that the adjudicators reviewed the medical treatment records in making a determination as to the disability rating assigned.  Importantly, judgments as to the credibility and probative value of evidence of record are inherent in the function of VA adjudicators.  In the instant case, the May 2009 rating decision found no such findings of loss of use of  foot under 38 C.F.R. § 3.350(a)(2)(1) was made at the "L" rate that require there be a loss of effective function such that a person would be as well off in terms of balance and propulsion with a prosthetic leg.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial...must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  

Although the rating decision was not optimally comprehensive in its discussion, again, based on the evidence of record, the Board is satisfied that the November 2001 RO decision was a fair exercise in rating judgment.  Although the May 2009 rating decision suggest that the evidence was inadequate at that time for total evaluation for loss of use, for the above reasons, the Board does not find that CUE was committed.  In sum, based on the evidence at the time, there was no CUE. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).  Wilson v. West, 11 Vet. App. 383, 386   (1998) (a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).

III.   CUE in June 2004 Rating Decision

A June 2004 rating decision continued the evaluation for loss of use of both feet.  The evidence before the RO in June 2004 was duly considered in the rating decision.  The evidence which was on file and considered at the time included VA treatment records from the Seattle VAMC dated through May 2004 and a May 2004 VA examination report.  

The RO essentially relied on the May 2004 VA examiner's finding of increased symptoms of ankle pain and decreased range of motion that resulted in the Veteran being unable to work due to these conditions.  The examiner found that the current state of the Veteran's lower extremities are considered permanent.  The examiner found that the Veteran can ambulate, but only with the aid of bilateral neoprene braces that are reinforced with stays or a cane.  The RO concluded that the symptoms, taken as a whole, more approximate the symptoms of the 100 percent evaluation previously granted for loss of use of both feet.  

Again, there is evidence on both sides of the issue.  This is a dispute with how the RO weighed the facts before it in June 2004 and is not CUE.  The assertion that that the RO did not provided a rationale or finding that no effective function remains other than that which would be equally well served by an amputation stump does not establish CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of failure to follow the regulations is also insufficient bases for CUE.  Fugo, 6 Vet. App. at 44.  Accordingly, the Board finds that revision of the June 2004 rating decision on the basis of CUE is not warranted.

IV. CUE in January 2009 Rating Decision

A January 2009 granted temporary restoration to a total disability compensation for loss of use of both feet effective September 1, 2007.  The RO noted that an April 2007 rating decision was issued proposing to reduce the 100 percent disability rating for loss of use of both feet to a combined 60 percent rating for each feet rated separately.  The RO noted that a written notification erroneously informed that the Veteran that he had 60 days instead of 30 days as provided by 38 C.F.R. § 3.105(1).  As a result, the RO temporarily restored the Veteran's total rating based on loss of use of both feet effective September 1, 2007, based on the finding that a hearing request was timely received based on the incorrect information sent to the Veteran.  

In a May 2009 rating decision, the RO found that the April 2007 notice provided was in fact accurate and complete pursuant to 38 C.F.R. § 3.105(1).  Thus, the restoration was an erroneous interpretation of the law.     

The Board notes that the RO issued an April 2007 notice advising the Veteran of the proposed reduction and his right to present additional evidence within 60 days of receipt of the letter and his right to request a hearing.  

In response, the Veteran submitted a medical opinion from Dr. B.Y. on May 21, 2007 as well as a hearing request on May 25, 2007.  In pertinent part, these records show that the Veteran remained under treatment for his service-connected disabilities and continues to experience right leg and ankle pain requiring repeated common peroneal nerve blocks for temporary pain relief.  As such, the Board finds that the January 2009 rating decision correctly restored the a temporary rating based on the timely receipt of the medical opinion from Dr. B.Y. in May 2007 that was not considered by the June 2007 rating decision discontinued the evaluation for loss of use of both feet effective September 1, 2007.  

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).

Based on the foregoing evidence, the Board finds that the error made by the January 2009 rating decision would not have manifestly changed the outcome to restore the temporary evaluation for loss of use of both feet.  In particular, the Veteran submitted a May 2007 private opinion from Dr. B.Y. within the regulatory 60 days provided in 38 C.F.R. § 3.105(e) that was not adequately addressed in the June 2007 rating decision that discontinued the evaluation for loss of use of both feet.  As a result, the January 2009 rating decision provided the correct outcome to restore the temporary evaluation for loss of use of both feet effective September 1, 2008 and the errors constituting clear and unmistaken error is not found.  


ORDER

The November 2001 rating decision that granted service connection and awarded a total 100 percent evaluation for loss of use of both feet following surgery for service-connected arthritis in both ankles, post-surgical residuals, was not clearly and unmistakably erroneous.

The June 2004 rating decision that continued a total 100 percent evaluation for loss of use of both feet, was not clearly and unmistakably erroneous.

The January 2009 rating decision that restored a total 100 percent evaluation for loss of use of both feet effective September 1, 2007, was not clearly and unmistakably erroneous.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


